United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
DEPARTMENT OF COMMERCE, BUREAU
OF THE CENSUS, Petaluma, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-939
Issued: August 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 11, 2013 appellant filed a timely appeal from the January 31 and February 5,
2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly reduced appellant’s compensation based on
its determination that her actual wages as part-time temporary field representative fairly and
reasonably represented her wage-earning capacity; and (2) whether appellant established that
modification of the loss of wage-earning capacity (LWEC) determination was warranted.
On appeal, appellant contends that she is entitled to compensation from November 13
through December 24, 2011 due to residuals and disability related to her accepted employment-

1

5 U.S.C. § 8101 et seq.

related injuries. Further, the employing establishment no longer had any work available within
her restrictions.
FACTUAL HISTORY
OWCP accepted that on May 27, 2010 appellant, then a 38-year-old part-time temporary
census enumerator, sustained a sprain and complex regional pain disorder of the left ankle when
she twisted her left ankle while going down steps at a mobile home.2 She stopped work on
May 28, 2010.
In a June 20, 2011 medical report, Dr. Mark E. Schakel, II, an attending Board-certified
orthopedic surgeon, released appellant to return to modified-duty work. He provided restrictions
that included standing and walking 10 to 15 minutes continually up to 2 hours during an 8-hour
timeframe, lifting, pushing and pulling up to 10 pounds and no squatting, kneeling and climbing.
On June 23, 2011 the employing establishment offered appellant a field representative
position effective July 18, 2011. The position was a temporary appointment, not to exceed 90
days with the possibility of an extension. The position had an intermittent variable part-time
schedule. The duties involved interviewing respondents to collect data required for current and
one-time surveys and special censuses. The physical requirements included the ability to read
the information presented on survey or census forms and a computer screen and to clearly hear
the respondent’s replies to the questions. Depending on the area of the assignment driving,
walking and climbing stairs to interview survey respondents would be required. Occasional
lifting of boxes containing survey or census materials may also be required. Additional physical
requirements included intermittent to continous sitting up to 3.5 hours, intermittent walking and
standing up to 15 minutes and lifting and carrying less than 30 minutes, seldom pushing and
pulling less than 30 minutes, intermittent and occasional reaching and repetitive movements less
than 1 hour and seldom bending and turning less than 30 minutes a day. There was no stooping,
squatting, kneeling and climbing. The position was essentially sedentary in nature and
performed entirely at home with minimal physical demands in the performance of typical
administrative functions. A telephone headset could be used to minimize reaching and grasping.
The position required no more than 4 intermittent hours of work a day, 15 to 20 hours a week.
By letters dated August 15 and November 9, 2011, the employing establishment advised
OWCP that appellant accepted the part-time field representative position effective
August 17, 2011.
On December 1, 2011 and January 2, 2012 appellant filed claims (Form CA-7) for
compensation for leave without pay (LWOP) from November 13 through December 10, 2011.3
On the CA-7 forms the employing establishment stated that appellant returned to work as a field
2

Appellant was treated by Dr. Jonathan King on May 27, 2010. Dr. King noted that x-rays of her left knee and
ankle were negative.
3

On November 9, 2011 appellant filed a Form CA-7 for LWOP compensation from October 30 through
November 12, 2011. In a Form CA-7a dated November 18, 2011, she noted that not enough work was available to
accommodate her work restrictions and physical disability due to the accepted employment injury. On
December 20, 2011 OWCP paid appellant disability compensation for the claimed period.

2

representative which was similar to her date-of-injury position. Appellant received greater pay
in her new job than in her date-of-injury job. The employing establishment stated that her
temporary contract had been fulfilled and was terminated on January 28, 2012.
In a November 21, 2011 memorandum, appellant stated that her last day of work was on
November 11, 2011 because no work was available to accommodate her restrictions which
included standing no more than 20 minutes and walking up to 2 hours a day. The only available
work required standing 40 to 60 minutes while holding a laptop computer and interviewing a
respondent in person. Appellant contended that she continued to suffer from residuals and
disability due to her accepted employment injuries.
In a September 27, 2010 progress note, Dr. Brian K. Hunt, a Board-certified
anesthesiologist, obtained a history of the May 27, 2010 employment injury and appellant’s
medical, family, social and employment background.
He noted that her left ankle pain
interfered with her activities of daily living. Dr. Hunt listed findings on physical and x-ray
examination of the left ankle and diagnosed Type 1 complex regional pain syndrome of the
lower limb, arthritis in the ankle and foot and a sprained ankle.
In medical reports dated November 16 and December 20, 2011, Dr. Schakel noted
appellant’s complaints of pain and impaired activities of daily living. He addressed her
treatment plan. In a December 12, 2011 report, Dr. Schakel reviewed a history of appellant’s
medical, social and family background. He noted that she was not currently working. On
physical examination, Dr. Schakel reported essentially normal findings with the exception of her
slight walk on the left side, calf atrophy, and restricted range of motion in both knees and ankles.
He reported essentially normal findings on neurological examination with the exception of
dizziness. On psychological examination, Dr. Schakel found anxiety, depression and sleep
disturbances. He advised that appellant had an industrial injury with a left ankle fracture and
complex regional pain syndrome of the left lower extremity. Dr. Schakel concluded that she was
capable of performing modified work with restrictions which included no kneeling, climbing,
squatting, and no lifting, pushing and pulling more than 25 pounds on a rare to occasional basis.
In a January 6, 2012 letter, the employing establishment requested that OWCP make a
determination based on appellant’s actual earnings. It stated that she had successfully returned to
work and demonstrated by actual earnings no further LWEC. Appellant remained employed as
an intermittent employee although she currently had no assigned work. The employing
establishment stated that, once no LWEC was demonstrated, a lack of work for a temporary
intermittent nonstatus employee did not constitute a recurrence of disability under FECA. It
noted that appellant was initially injured while working as a part-time temporary intermittent
Decennial Census 2012 employee without career or career-condition status. She returned to
work in an identical temporary part-time intermittent nonstatus position in August 2011. The
employing establishment contended that appellant was not entitled to restoration rights if or
when work became available since she had returned to work that was identical to her date-ofinjury job and lasted more than 90 days. It concluded that after 60 days her actual earnings
demonstrated zero LWEC.
By letter dated January 23, 2012, OWCP requested that the employing establishment
clarify whether any work was available for appellant since she had a part-time temporary

3

position. It was also asked to provide whether work was available regardless of her medical
condition and work restrictions.
In a January 30, 2012 letter, the employing establishment stated that field representatives,
even those who conducted census surveys by telephone, worked on an intermittent and
varied/flexible schedule with no set work hours or days as long as the survey was completed
within the allotted time. It accommodated medical restrictions on a case-by-case basis. The
employing establishment noted that the flexible work schedule allowed field representatives to
attend medical appointments.
In a January 31, 2012 letter, the employing establishment stated that appellant was hired
to work as a temporary intermittent field representative and was trained for the American
Housing Survey (AHS). The survey ended in December 2011. The lack of work had nothing to
do with appellant’s physical limitations. The survey was completed and all assignments ceased
for all AHS field representatives. Appellant’s appointment ended on January 28, 2011 and she
was no longer employed. The employing establishment concluded that no work was available
regardless of her medical condition.
On February 2, 2012 appellant filed a Form CA-7 for wage-loss compensation from
Decmber 11 to 24, 2011.
In a February 20, 2012 letter, appellant stated that in November 2011 her supervisors
offered her additional work as a regular field representative because they knew there was a
limited amount of telephone work available to accommodate her work restrictions and physical
disability that she would finish during the first or second week of November 2011. The position
required standing 40 to 60 minutes and holding a laptop while conducting in-person interviews
of respondents. Appellant could only stand up to 20 minutes at a time. After discussing a
possible accommodation which involved making telephone appointments with respondents who
could not provide her with a comfortable place to sit during an interview, appellant’s supervisors
did not allow her to accept the additional field representative work. Appellant contended that
since the offered regular field representative work would continue until the end of
December 2011 and her telephone work lasted through November 11, 2011, she was entitled to
compensation through December 2011.
By letter dated January 2, 2013, the employing establishment again contended that
appellant was not entitled to compensation for the claimed period. It noted that she was hired to
perform a telephone survey job in her home. No outside work was required. When all telephone
survey work was completed, there was no work to offer appellant. At the time her initial
appointment was set to expire, she expressed an interest in performing a limited number of
outside field assignments. Appellant believed that her physician would release her to perform
such work. Her temporary term of employment was extended. Appellant was never released to
perform outside field assignments and her home telephone survey job ceased. The employing
establishment concluded that her inability to be released to perfom a new work assignment did
not constitute disability under FECA for a nonstatus employee without retention rights.
In a January 31, 2013 decision, OWCP found that appellant’s actual earnings as a
temporary field representative effective August 17, 2011 fairly and reasonably represented her

4

wage-earning capacity. It noted that she had worked in the position for over 60 days. OWCP
reduced appellant’s compensation to zero as her actual earnings exceeded the current wages of
her date-of-injury position.
By decision dated February 5, 2013, OWCP denied appellant’s claim for compensation
from November 13 through December 24, 2011, finding that she failed to establish a basis for
modifying the January 31, 2013 LWEC determination. The employing establishment indicated
that she was laid off because there was no work available and that all similarly situated
employees were also laid off. OWCP found that there was no evidence that the LWEC
determination which was retroactive to October 22, 2011 was made in error or that her accepted
conditions had worsened. It stated that the medical evidence established gradual improvement of
appellant’s medical condition.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of FECA provides that the wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.4 Generally, wages actually earned are the best measure of a wageearning capacity and in the absence of evidence showing that they do not fairly and reasonably
represent the injured employee’s wage-earning capacity, must be accepted as such measure.5
OWCP procedures provide that OWCP can make a retroactive wage-earning capacity
determination if the claimant worked in the position for at least 60 days, the position fairly and
reasonably represented his or her wage-earning capacity and the work stoppage did not occur
because of any change in his or her other injury-related condition affecting the ability to work.6
However, wage-earning capacity may not be based on an odd-lot or make-shift position designed
for an employee’s particular needs or a position that is seasonal in an area where year-round
employment is available.7 Reemployment of a temporary or casual worker in another temporary
or casual position is proper, as long as it will last at least 90 days.8
The formula for determining LWEC based on actual earnings, developed in the Albert C.
Shadrick decision,9 has been codified at 20 C.F.R. § 10.403. OWCP calculates an employee’s
wage-earning capacity in terms of percentage by dividing the employee’s earnings by the current
pay rate for the date-of-injury job.10
4

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

5

Lottie M. Williams, 56 ECAB 302 (2005).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity
Chapter 2.814.7.e(1) (October 2009).
7

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedure Manual, supra note 5 at
Chapter 2.814.7a(1) (July 1997).
8

Federal (FECA) Procedure Manual, id. at Chapter 2.814.7.a (October 2009).

9

5 ECAB 376 (1953).

10

20 C.F.R. § 10.403(c).

5

ANALYSIS -- ISSUE 1
OWCP accepted that on May 27, 2010 appellant, then a part-time temporary census
enumerator, sustained a sprain and complex regional pain disorder of the left ankle while in the
performance of duty. In determining appellant’s wage-earning capacity, it properly found that
she had received actual earnings as a part-time temporary field representative for more than 60
days in that she had been working in the position effective August 17, 2011 when OWCP issued
its January 31, 2013 LWEC decision.11 According to the evidence of record, the job offer was in
accordance with the restrictions provided by Dr. Schakel, an attending physician.
OWCP also properly found that appellant’s actual wages fairly and reasonably
represented her wage-earning capacity.12 The part-time temporary field representative position
was not an odd-lot or make-shift position designed for appellant’s particular needs or seasonal in
nature.13 The position was a part-time temporary position not to exceed 90 days, but wageearning capacity may be based on a part-time temporary position where, as in the present case,
the position the employee held when injured was also part time and temporary in nature.14
The Board finds that as the evidence does not show that appellant’s actual earnings as a
part-time temporary field representative did not fairly and reasonably represent her wage-earning
capacity, they must be accepted as the best measure of her wage-earning capacity.15
The Board must next determine whether OWCP properly calculated appellant’s wageearning capacity based on her actual earnings. The Board finds that OWCP properly determined
that appellant had no LWEC based on her actual earnings. The current weekly earnings of
$335.60 per week as a part-time temporary field representative exceeded the current weekly
wages of the date-of-injury position of $259.62. Appellant therefore had no LWEC under the
Shadrick formula.16
LEGAL PRECEDENT -- ISSUE 2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally

11

See supra note 7.

12

See supra note 3.

13

See supra note 6.

14

See supra note 7.

15

See Loni J. Cleveland, supra note 3.

16

Albert C. Shadrick, supra note 8.

6

rehabilitated or the original determination was, in fact, erroneous.17 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.18
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the opinion.19
ANALYSIS -- ISSUE 2
The record indicated that appellant had stopped working from November 11 through
December 24, 2011. OWCP’s February 5, 2013 decision was limited to the claim for
compensation during this period. When an employee claims compensation for total disability
after a LWEC determination has been made, this raises the issue of whether the wage-earning
capacity determination should be modified.20 In this case, appellant did not allege that she had
been retrained or otherwise vocationally rehabilitated. Although she did not allege that the
original LWEC determination was erroneous, the above findings illustrates, that it was not
erroneous. The issue, therefore, is whether appellant has established a material change in the
nature and extent of her injury-related conditions as of November 11, 2011 warranting
modification of the January 31, 2013 LWEC determination.
Dr. Hunt’s September 27, 2010 progress note found that appellant had Type 1 complex
regional pain syndrome of the lower limb, arthritis in the ankle and foot and a sprained ankle.
Arthritis has not been accepted as causally related to the accepted injuries. If OWCP has not
accepted a condition as employment related, appellant has the burden of proof to establish causal
relationship.21 Dr. Hunt did not provide a reasoned explanation regarding how and why the
accepted sprain and complex regional pain disorder of the left ankle caused the nonaccepted
condition.22 The Board finds therefore, that this evidence is insufficient to establish a basis for
modification of the LWEC decision.
Dr. Schakel’s December 12, 2011 report found that appellant had an industrial-related left
ankle fracture and complex regional pain syndrome of the left lower extremity. He listed
findings on physical, neurological and psychological examination. Dr. Schakel opined that
appellant was capable of performing modified work with restrictions. His report is insufficient
to establish appellant’s burden as he did not find that her accepted conditions had materially
worsened such that she was unable to perform the duties of her part-time temporary position
during the claimed period of disability. Likewise, Dr. Schakel other reports, which noted her
complaints of pain and impaired activities of daily living and addressed her treatment plan, failed
17

Sharon C. Clement, 55 ECAB 552 (2004).

18

Tamra McCauley, 51 ECAB 375, 377 (2000).

19

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

20

See Katherine T. Kreger, 55 ECAB 633 (2004).

21

See Jaja K. Asaramo, 55 ECAB 200 (2004).

22

Deborah L. Beatty, 54 ECAB 340 (2003).

7

to provide a rationalized opinion addressing whether there was a material change in the nature
and extent of her employment-related conditions that prevented her from performing the duties
of her part-time temporary position.23 Further, the Board has consistently held that pain is a
symptom rather than a compensable medical diagnosis.24 The Board finds that Dr. Schakel’s
reports are insufficient to establish appellant’s burden of proof.
Appellant asserted that she was entitled to compensation due to the employing
establishment’s withdrawal of work within her restrictions on November 11, 2011. As a formal
LWEC decision was in effect on November 11, 2011, the proper standard of review was whether
OWCP should modify its January 31, 2013 decision according to the established criteria.25
Compensation for LWEC is based upon loss of the capacity to earn and not on actual wages
lost.26 Therefore, the employing establishment’s withdrawal of appellant’s temporary part-time
work on November 11, 2011 was immaterial. Appellant continued to have a capacity to earn
wages. Absent a showing that the LWEC determination should be modified, appellant has no
disability under FECA and is not entitled to compensation for wage loss when her part-time
temporary work was withdrawn.27
Appellant did not submit sufficiently rationalized medical evidence to establish a material
change in the nature and extent of her employment-related conditions. As noted, she did not
contend that she had been retrained or vocationally rehabilitated or that the original LWEC
determination was erroneous. The Board finds, therefore, that appellant has failed to establish
that the January 31, 2013 LWEC determination should be modified.
On appeal, appellant contended that she was entitled to compensation from November 13
through December 24, 2011 because she continued to suffer from residuals and disability related
to her accepted employment-related injuries and the employing establishment no longer had any
work available within her restrictions. As stated above, she did not submit sufficiently
rationalized medical evidence establishing a material change in the nature and extent of her
employment-related conditions. Moreover, appellant did not establish that the withdrawal of her
part-time temporary field representative position by the employing establishment justified
resumption of compensation for total disability.
Appellant may request modification of the LWEC determination, supported by new
evidence or argument, at any time before OWCP.

23

T.M., Docket No. 08-975 (issued February 6, 2009).

24

K.W., Docket No. 12-1590 (issued December 18, 2012); C.F., Docket No. 08-1102 (issued October 10, 2008).

25

K.R., Docket No. 09-28 (issued September 16, 2009).

26

Roy Matthew Lyon, 27 ECAB 186 (1975).

27

See generally, K.H., Docket No, 08-2392 (issued April 21, 2009).

8

CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation based on its
determination that her actual wages as part-time temporary field representative fairly and
reasonably represented her wage-earning capacity. The Board further finds that OWCP properly
denied modification of the wage-earning capacity determination as of January 31, 2013.
ORDER
IT IS HEREBY ORDERED THAT the February 5 and January 31, 2013 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 27, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

